[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON THE DEFENDANT'S OBJECTION TO CLAIM FOR JURY
CT Page 15300
On November 8, 2000, the above case was referred to this court for trial. At that time the defendant sought to have his special defenses and counterclaim reinstated claiming he never had an opportunity to be heard before they were stricken. In order to be fair, and to allow all parties to be heard, the court reinstated the special defenses and counterclaim, and continued the case to December 4, 2000 for trial, a date agreed by all parties. On November 24, 2000, taking technical advantage of the reopening of the pleadings, the defendant filed a claim for the jury, thereby assuring that the case, would not be heard for at least four years.
Based upon the foregoing, the court sustains the plaintiff's objection to placing this case on the jury docket. The case is stricken from the jury docket, and it is ordered that it be rescheduled for a court trial.
Berdon, Judge Trial Referee